VICK, HERSCHEL Woy Alsseiptesthart Document 38-1 Filed 12/11/20 Page 1 of 4 Page 1 of 7

Atlantic General Hospital - Berlin, MD 21811

 

Patient: HERSCHEL W VICK ~ DOB:

7/16/1948
MR #: 153999 Age/Gender: 66y M
DOS: 8/29/2014 20:19 Acct #: 1797378
Private Phys: ED ONLY ED Phys: Stephen St. Pierre, MD
Height 175.3 cm (69 in) inches (est)

Weight 73.5 kg. (est)

CHIEF COMPLAINT: Enc. Type:
Assault Initial

Patient Aliases:
HERSCHEL VICK EL
HERSCHEL "" VICK EL

Physicians caring for patient:

Stephen St. Pierre, MD

Height and Weight
Height: 175.3 cm (69 in) (est) <LRW 8/29/2014 20:25>

Weight: 73.5 kg. (est) <LRW 8/29/2014 20:25>
Growth Charts:

Patient age exceeds growth chart ranges
Age: 66y Weight: 162.0lbs (73.5 kg) Height: 69 in (175.3 cm ) BMI: 23.9

VITAL SIGNS

initiais/Date/Time Temp(F} Ri. Pulse Resp Syst Diast
WCW 8/29/2014 20:21 98.5 O 101 15] 97
IC 8/29/2014 21:37 © 98 18 150 80

Vilal Signs Alert:

Vital signs alert reviewed. < Stephen St. Pierre, MD 8/29/2014 20:22>

TRIAGE _
ALLERGIES: (+) med allergies / (-) food and other allergies

ASPIRIN (aspirin) (Gi)

KETOROLAC TROMETHAMINE (ketorolac tromethamine) (Gi)

ULTRAM ER (tramadol HCI) (Gi) * RW 8/29/2014 20:24>

ACUITY:
Level 3- Emergent

Pos. Pain 02 Sat. 02 liters/min.
8 94 RA
8

Infection Control: Patient has no history of MRSA, VRE, or CDIFF, < “RW 8/29/2014 20:25>

Fall Risk Assessment <LRW 08/29/14 20:25 >

CHIEF COMPLAINT QUOTE: Right face pain and swelling after assault with police

ARRIVAL:The patient arrived ambulatory via BLS transport from public place.

4

The patient was accompanied by: EMT/paramedic. Law enforcement. Self. <LRW 8/29/2014 20:24>

ABC's: The airway is open and patent. Breathing is spontaneous and nonlabored. Breathing equal bilaterally.

http://192.168.25.131/HMALED- AtlanticGeneral/ED/Chart/chart.aspx?Mpild=44377&En... 9/15/2016
VICK, HERSGHEL WevAdbesiptetkart Document 38-1 Filed 12/11/20 Page 2 of 4 Page 4 of7

Electronically Signed by: 0456 - Phillip Hugo

Click Here to View Images
CT - MAXILLOFACIAL W/O CONTRAST; Reason for exam: TRAUMA; Transport mode: Stretcher

Result 8/30/2014 09:48 < User N. Interface 8/30/2014 09:48>

Result completed: 8/29/2014 21:11 .
CT ~ MAXILLOFACIAL W/O CONTRAST; Reason for exam: TRAUMA; Transport mode: Stretcl

INDICATION: TRAUMA

CT SCAN MAXILLOFACTAL BONES

Findings: Fracture of the right nasal bone and buckling of the left
nasal bone. The orbital walls appear intact. The maxillary walls ajso
appear intact appear There is mild right maxillary and right ethmoid
sinus disease. There is extensive dental disease present. Soft tissue
swelting present the right side of face. The globe is intact.
IMPRESSION: RIGHT-SIDED NASAL BONE FRACTURE. .

PROCEDURES: CT cervical spine without contrast.

INDICATION: TRAUMA

TECHNIQUE: Contiguous axial imaging was performed through the cervical
spine followed by three-dimensional reconstructed imaging.

FINOINGS: Lateral alignment is normal and the disc spaces are fairly
well-preserved givent the patients age. No fractures are identified.
Axial images reveal no fractures. Facet joints appear grossly normal.
The Cl-c2 interval appears normal. Soft tissues are grossly
unremarkable.

IMPRESSION:

NO EVIDENCE OF ACUTE CERVICAL INJURY IDENTIFIED.

Philip Cc. Huge, MD

Electronically Signed by: 0456 - Phillip Hugo

Click Here to View Images

NURSING NOTES

Temp(F) Rt. Pulse Resp Syst Diast Pos. Pain 02 Sat. 02 liters/min.
08/29/14 20:21

98.5 0 101 151 (97 5 94 RA
Entered: <WCW 8/29/2014 20:22>

08/29/14 20:26 Progress Notes > Progress Notes Note:
<LRW 08-29-2014 20:26>Multi law enforcement officers at bedside

08/29/14 20:30  Accu-check: Yes Entered: <WCW 8/29/2014 20:30>
08/29/14 20:46 ‘Patient to radiology: Patient transported by Radiology staff to CT stretcher, Entered: <JC 8/29/2014 20:45>

08/29/14 21:36 MAR: Given IM 0. 5 IM Entered: <JC8/29/2014 21:36> Adacel vial IM 0.5ml

Temp({F) Rt. Pulse Resp Syst Diast Pos. Pain 02Sat. 02 liters/min.
08/29/14 21:37 :

http://192.168.25.131/HMALED_AtlanticGeneral/ED/Chart/chart.aspx?Mpild=44377&En... 9/15/2016
VICK, HERSCHEL, W -yifscripts SLR" Document 38-1 Filed 12/11/20 Page 3 of 47 28°! oF? |

Atlantic General Hospital - Berlin, MD 21811

 

Patient: HERSCHEL W VICK. DOB: 7/16/1948

MR #: 153999 Age/Gender: 66yM

DOS: 8/30/2014 10:41 Acct #: 1797504

Private Phys: ED ONLY ED Phys: Stephen St. Pierre, MD
Height 175.3 cm (69 in) Inches (est)

Weight 73.0 kg. (est)

 

CHIEF COMPLAINT: Enc. Type: ACUITY:
Rib pain, traumatic Unscheduled Return < 24 Level 4- Urgent

Patient Aliases:
HERSCHEL VICK EL

HERSCHEL™ VICK EL

Physicians caring for patient:

Stephen St. Pierre, MD

Height and Weight

Height: 175.3 cm (69 in) (est) <LML 8/30/2014 10:54> ,

Weight: 73.0 kg, (est) <LML 8/30/2014 10:54>
Growth Charts:

Patient age exceeds growth chart ranges
Age: 66y Weight: 160.91bs (73.0 kg} Height: 69 in (175.3 cm ) BMI: 23.8

VITAL SIGNS
inilials/Date/Time Temp(F} Ri Pulse Resp Syst Diast Pos. Pain 02 Sat. 02 liters/min.
LML 8/30/2014 10:54 98.7 O 90 14 136 94 5 9 97 ra

Vital Signs Alert:

Vital signs alert reviewed. < Stephen St. Pierre, MD 8/30/2014 11:20>
TRIAGE
ALLERGIES: (+) med allergies / (-) food and cther allergies
ASPIRIN (aspirin) (Gi)
KETOROLAC TROMETHAMINE (ketorolac tromethamine) (ci)

ULTRAM ER (tramadol H¢}) (Gi) < {ML 8/90/2014 10:54>
Infection Control: Patient has no history of MRSA, VRE, or CDIFF. «tM! 8/50/2014 10:54

Fall Risk Assessment <LML 8/30/44 10:54 >
Musculo-Skeletal injury protocol initiated, <LML 08/30/14 10:55 >

CHIEF COMPLAINT QUOTE: seen last night after altercation with police, pt reports today feeling right upper rib pain
where officer had his knee on him, also reports steri strips under right eye keep dripping blood
ARRIVAL:The patient arrived ambulatory via automobile from home.

_ The patient was accompanied by: Immediate family member. <LML 8/30/2014 10:54>

http://192.168.25.131/HMALED_AtlanticGeneral/ED/Chart/chart.aspx?Mpild=44377&En... 9/15/2016
VICK, HERSCHEL W <dlserints Ghart pocument 38-1 Filed 12/11/20 Page 4 of 4Pa8? 3 of7

< Stephen St. Pierre, MD 8/29/2014 20:23>

Radiology

CT - CERVICAL SPINE W/O CONTRAST; Reason for exam: TRAUMA; Transport mode: Stretcher [Reference:
2000819321]

< Stephen St. Pierre, MD 8/29/2014 20:21>

CT - MAXILLOFACIAL W/O CONTRAST; Reason for exam: TRAUMA; Transport mode: Stretcher [Reference:
20008 19322]

< Stephen St. Pierre, MD af29/2014 20:21>

RESULTS ‘

Lab

POC Testing Accu-check

Result 8/29/2014 20:30 < William Wright, NT 8/29/2014 20:30>

Result completed: 8/29/2014 20:30

 

 

 

 

 

 

 

 

 

 

Test Value Units | Flag Ref Range ‘ Comments
Glucose, blood [140.0000 ma/dLIN/A {70-110
Radiology

CT - CERVICAL SPINE W/O CONTRAST; Reason for exam: TRAUMA; Transport mode: Stretcher

Result 8/30/2014 09:48 < User N. Interface 8/30/2014 09:48>

Result completed: 8/29/2014 21:11
CT - CERVICAL SPINE W/O CONTRAST; Reason for exam: TRAUMA; Transport mode; Stret«

INDICATION: TRAUMA

CT SCAN MAXILLOFACTAL BONES

Findings: Fracture of the right nasal bone and buckling of the left
nasal bone. The orbital walls appear intact. The maxillary walis also
appear intact appear There is mild right maxillary and right ethmoid
sinus disease. There is extensive dental disease present. Soft tissue
swelling present the right side of face. The globe is intact.
IMPRESSION: RIGHT-SIDED NASAL BONE FRACTURE...

PROCEDURES: CT cervical spine without contrast.

INDICATION: TRAUMA

TECHNIQUE: Contiguous axial imaging was performed through the cervical
spine followed by three-dimensional reconstructed imaging.

FINDINGS: Lateral alignment is normal and the disc spaces are fairly
well-preserved givent the patients age. No fractures are identified.
Axial images reveal no fractures. Facet joints appear grossly normal.
The cl-c? interval appears normal. Soft tissues are grossly
unremarkable.

IMPRESSION:
NO EVIDENCE OF ACUTE CERVICAL INJURY IDENTIFIED.

Philip c. Hugo, MD

http://192.168.25.131/HMALED _AtlanticGeneral/ED/Chart/chart.aspx?Mpild=44377&En... 9/15/2016
